Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 08/27/2019.
Claims 1-20 are examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-7, 12-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOEDER (US 20130162188 A1) in view of Skinner et al. (US 20170259446 A1).
Regarding claim 1, KOEDER discloses An electric tool (Fig.1), comprising: 
an electric motor (3) disposed within a tool housing (2); 
a first handle (6) graspable by one hand of an operator connected to the tool housing (2); 
a first switch (13) disposed on the first handle (6); 
a second handle (7) graspable by another hand of the operator connected to the tool housing (2); 
a wireless transmitter (11) disposed on the second handle (7), the wireless transmitter (11) transmitting a first wireless signal when the switch is actuated; a wireless receiver disposed on the tool housing ([0020] a receiver will inherently be in the control unit 10 to receive the wireless transmission); 
a controller (10) coupled to the first switch (13) and the wireless receiver (Fig. 1), 
wherein the controller (10) enables the electric motor (3) when the first switch (13) is actuated and the wireless receiver receives the first wireless signal or a second wireless signal from a supervisory control system indicating the second switch has been actuated [0020]-[0023].
However, Koeder does not disclose a second switch (706) disposed on the second handle (Fig. 7C).
Skinner in a related invention, teaches that it is old and well known in the relevant art to provide a second switch (706) disposed on the second handle (Fig. 7C).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of KOEDER to incorporate a second switch on a second handle as taught by Skinner. A person of ordinary skill in the art would easily recognize that doing such will provide a remote switch capable of communicating with a remote device to stop or prevent an operation of a tool ([0084]-[0085] of Skinner).
Regarding claim 5, wherein the second handle is removable from the tool housing ([0006] and [0016] of KOEDER).
Regarding claim 6, KOEDER as modified above teaches the wireless transmitter and receiver capability of the tool. However Koeder as modified does not teach wherein the wireless transmitter and the wireless receiver transmit and receive at a frequency of 433 MHz. 
It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to have the wireless transmitter and the wireless receiver transmit and receive at a frequency of 433 MHz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Such frequencies provide for a better in building penetration, is cost effective and improved reliability.
Regarding claim 7, KOEDER as modified above teaches the wireless transmitter and receiver capability of the tool. However, Koeder as modified does not teach wherein a power level of the wireless transmitter limits a distance of the first wireless signal to less than 10 feet. 
It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to have a power level of the wireless transmitter limits a distance of the first wireless signal to less than 10 feet, provide an advantage, used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with either the spacing taught by Koeder because both spacings perform the same function of transmitting signals.
Regarding claim 12, wherein the first switch (13) and the wireless receiver [0020] are wired to the controller (10) [0020].
Regarding claim 13, Koeder teaches the tool as explained above however Koeder is silent regarding a mode switch, the mode switch allowing the controller to enable the electric motor when the first switch is actuated without the wireless receiver receiving the first wireless signal or the second wireless signal indicating the second switch has been actuated. 
Skinner in a related invention teaches it is old and well known to provide a mode switch (202A), the mode switch allowing the controller to enable the electric motor when the first switch is actuated without the wireless receiver receiving the first wireless signal or the second wireless signal indicating the second switch has been actuated [0051]-[0053].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of KOEDER as modified above to incorporate mode switch as taught by Skinner, and as such provides a means to remotely control the tool to perform a cutting operation while an operator is away from the tool ([0052] of Skinner).
Regarding claim 14, wherein the controller enables the electric motor when the first switch is actuated and the wireless receiver receives the first wireless signal from the wireless transmitter of the second handle ([0020]-[0023] of KOEDER).
Regarding claim 17, KOEDER as modified above teaches the electric tool according to claim 1 including the second switch and second hanlde. However, Koeder as modified does not teach wherein the second switch comprises a hinged lever on the second handle, the hinged lever being squeezed by the operator's another hand to actuate the second switch.
It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to have a hinged lever on the second handle, the hinged lever being squeezed by the operator's another hand to actuate the second switch, provide an advantage, used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the type of switch taught by Koeder in view of Skinner because both switches perform the same function.
Regarding claim 18, Koeder teaches the tool as explained above however Koeder is silent regarding further comprising a light coupled to the second switch, the light being illuminated when the second switch is actuated. 
Skinner in a related invention teaches it is old and well known to provide a further comprising a light coupled to the second switch, the light being illuminated when the second switch is actuated [0058], [0068], [0079], [0092]-[0094] and [0111].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of KOEDER as modified above to incorporate a light as taught by Skinner, and as such provides illumination during operation.
Regarding claim 19, Koeder teaches the tool as explained above however Koeder is silent regarding further comprising a light coupled to the second switch, the light being illuminated when the second switch is operationally functional. 
Skinner in a related invention teaches it is old and well known to provide a further comprising a light coupled to the second switch, the light being illuminated when the second switch is operationally functional [0058], [0068], [0079], [0092]-[0094] and [0111].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of KOEDER as modified above to incorporate a light as taught by Skinner, and as such provides illumination during operation.
Regarding claim 20, wherein the wireless transmitter is disposed within the second handle and the wireless receiver is disposed within the tool housing [0020]-[0023], the second handle being separate from but connectable to the tool housing and the first handle being a portion of the tool housing (Fig. 1 of Koeder).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOEDER (US 20130162188 A1) in view of Skinner et al. (US 20170259446 A1) as applied to claim 1 above, and further in view of Gareis (US 20130047799 A1).
Regarding claim 2, Koeder as modified above teaches the electric tool as explained above except for the tool further comprising a torque multiplier (9 of Koeder, [0019]) and a reaction arm, the second handle being disposed between the first handle and the torque multiplier and reaction arm. 
Gareis in a related invention teaches it is old and well known to provide a tool with a torque multiplier (100) and a reaction arm (130).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of KOEDER as modified above to incorporate a torque multiplier and a reaction arm as taught by Gareis. A person of ordinary skill in the art would easily recognize that doing such provides a greater precision and tightening efficiency and the arm prevents spinning of the torque multiplier during the steering process by impingement on a stationary object. ([0026] of Gareis). 
NOTE: With regards to, the second handle being disposed between the first handle and the torque multiplier and reaction arm. KOEDER already teaches a second arm. It would have also been well-known and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the positioning of the handles to have the second handle being disposed between the first handle (of Koeder) and the torque multiplier (of Gareis) and reaction arm (of Gareis), as a matter of choice, so that the reaction arm prevents spinning of the torque multiplier during the steering process by impingement on a stationary object through such modification. See MPEP § 2144.04(IV).
Regarding claim 3, further comprising an output drive (4/5 of Koeder and/or [0029] of Gareis), wherein the output drive and the reaction arm are rotatable relative to each other (Figs. 2-3 of Gareis).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOEDER (US 20130162188 A1) in view of Skinner et al. (US 20170259446 A1) as applied to claim 1 above, and further in view of Frauhammer et al. (US 7628219 B2).
Regarding claim 4, Koeder as modified above teaches the electric tool as explained above except for the tool further comprising wherein the second handle is rotatable relative to the tool housing. 
Frauhammer in a related invention teaches it is old and well known to provide a tool with second handle (2) that is rotatable relative to the tool housing (12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of KOEDER as modified above to incorporate second handle that is rotatable relative to the tool housing as taught by Frauhammer, and as such provides a greater range of motion for the handle and gives the operator versatility in positioning the second handle.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOEDER (US 20130162188 A1) in view of Skinner et al. (US 20170259446 A1) as applied to claim 1 above, and further in view of Sorensen (US 7628219 B2).
Regarding claim 10, Koeder as modified above teaches the electric tool as explained above except for the tool further comprising a battery powering the wireless transmitter, the battery being a coin cell battery.
Sorensen teaches it is old and well known to provide a coin cell battery for powering the wireless transmitter (122) (Col 4 lines 20-32).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of KOEDER as modified above to incorporate a coin cell battery for powering the wireless transmitter as taught by Sorensen, and as such provides a self contained power source to power the wireless transmitter.

Allowable Subject Matter
Claim 8-9, 11, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Those references not relied upon are directed mainly toward the general field of electric tool having two handles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731